Citation Nr: 0703737	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-20 147	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
instability of the right knee due to anterior cruciate 
ligament (ACL) deficiency.  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.  During the pendency of the appeal the veteran 
moved and his claims file was transferred to the RO in Waco, 
Texas.


FINDINGS OF FACT

1.  The veteran's instability of the right knee due to ACL 
deficiency is not manifested by severe recurrent subluxation 
or lateral instability.

2.  The veteran's right knee degenerative joint disease is 
not manifested by flexion limited to 30 degrees and extension 
limited to 15 degrees even taking into account his complaints 
of pain or by flexion limited to 45 degrees and extension 
limited to 10 degrees even taking into account his complaints 
of pain.



CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for a rating in 
excess of 20 percent for instability of the right knee due to 
ACL deficiency.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5257 (2006).

2.  The veteran does not meet the criteria for a rating in 
excess of 10 percent for degenerative joint disease of the 
right knee.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2002, prior to 
the appealed from rating decision, along with the notice 
provided in March 2006 and June 2006 fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  Moreover, the notice provided in 
March 2006 provided notice of the type of evidence necessary 
to establish an effective date for the disabilities on 
appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
appellant reported that he received treatment from the Tomah, 
Madison, and Wausau VA Medical facilities and VA has obtained 
and associated these records with the claims file.  The 
appellant has also been afforded VA examinations to ascertain 
the severity of his service connected disabilities in June 
2002 and October 2005.  There is no pertinent evidence which 
is not currently part of the claims file.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.

The Claims

The veteran contends that his right knee disorders have 
increased adverse symptomatology that warrants the assignment 
of increased ratings.  It is also requested that the veteran 
be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2006).  

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 
(2006), when assigning a disability rating, it is the present 
level of disability which is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Most recently, a July 2002 decision rated the veteran's 
instability of the right knee due to ACL deficiency as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 and rated his degenerative arthritis of the right knee 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5010.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is ratable as degenerative arthritis under 
Diagnostic Code 5003.  And, Diagnostic Code 5003 provides a 
10 percent rating for x-rays evidence of arthritis with 
painful limitation of motion.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, moderate 
recurrent subluxation or lateral instability will be rated as 
20 percent disabling.  Severe recurrent subluxation or 
lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both arthritis and instability provided that the 
degree of disability is compensable under each set of 
criteria. VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 
(1997).  The basis for this opinion was that the applicable 
rating criteria "suggest that those codes apply either to 
different disabilities or to different manifestations of the 
same disability..." Id.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

As to Diagnostic Code 5257, the June 2002 VA examiner 
characterized the right knee instability as "mild."  
Moreover, the October 2005 VA examiner opined that the right 
knee had "modest" subluxation as well as opined that the 
knee had "moderate" instability.  The above 
characterizations are not challenged by any other medical 
evidence of record.  Evans, supra.  In fact, while VA 
treatment records show the veteran wears a knee brace they 
also show the knee being characterized as having minimal 
laxity, mild laxity, being stable, and/or having no gross 
instability.  See VA treatment records dated from May 2001 to 
July 2004.  Therefore, because there is no evidence in the 
record that suggests "severe" subluxation or instability in 
the right knee, an increased rating for instability of the 
right knee due to ACL deficiency is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

As to Diagnostic Codes 5260 and 5261, the VA treatment 
records as well as the results from the veteran's June 2002 
and October 2005 VA examinations show that his right knee 
range of motion, at its worst, was 0 to 102 degrees.  (see VA 
examination dated un June 2002) (Full range of motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2006)).  While the range of motion of the right knee was 
only 0 to 50 degrees at the subsequent October 2005 VA 
examination, the Board does not find this range of motion 
study credible in light of the veteran's refusal to cooperate 
with the examiner.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("[t]he duty to assist is not always a one-way 
street," if a veteran desires help with his claims, he must 
cooperate with VA's efforts to assist him).

Nonetheless, even if the Board accepted the fact that the 
range of motion of the veteran's right knee was 0 to 50 
degrees, because right knee flexion is not limited to 30 
degrees and extension is not limited to 15 degrees, an 
increased rating is not warranted based on objective clinical 
findings showing decreased range of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Likewise, because 
right knee flexion is not limited to 45 degrees and extension 
is not limited to 10 degrees, separate compensable ratings 
are also not warranted under these same Diagnostic Codes.  
Id; VAOPGCPREC 09-04.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, supra, the 
salient point is that even though the veteran complains of 
pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead 
the Board to conclude that the functional losses he 
experiences in his right knee equates to the criteria for a 
20 percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, or separate compensable ratings under 
these same Diagnostic Codes.  

Specifically, the VA treatment records as well as the June 
2002 and October 2005 VA examination reports show the 
veteran's complaints of chronic right knee pain.  At the June 
2002 VA examination, he also complained of weakness, 
stiffness, swelling, and tenderness.  He also reported that 
during a flare-up, he is totally incapacitated by the pain 
which can last two to three days.  Moreover, when examined in 
June 2002, strength in the right leg was 4-/5.  Additionally, 
when examined in October 2005, he walked with a limp favoring 
his right lower extremity as well as had effusion, joint line 
tenderness, and supatellar crepitation.

However, the June 2002 VA examiner also reported that the 
knees were bilaterally symmetrical without redness, heat, 
edema, or crepitus.  It was also opined that he had no 
objective pain with examination.  Likewise, the October 2005 
VA examiner reported that he did not have any incoordination, 
excessive fatigability, weakened strength, or effusion.  The 
veteran also denied having increased limitations with flare 
ups or repetitive motion.  Moreover, the October 2005 VA 
examiner opined that right knee pain started at 50 degrees of 
flexion and 0 degrees or extension.  Furthermore, painful 
pathology was not objectively confirmed at either examination 
by such signs as disuse atrophy.  

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the veteran's 
functional losses equate to the criteria required for a 20 
percent rating under either 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 or Diagnostic Code 5261, or separate compensable 
ratings under these same Diagnostic Codes.  38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a; DeLuca, supra.  

Conclusion

Based on the veteran's written statements to the RO and 
statements to VA examiners that his right knee disorders 
inhibit all of his daily activities, the Board considered the 
application of 38 C.F.R. § 3.321(b)(1) (2006).  Although the 
veteran has described his problems as so bad that he has 
difficulty performing day to day functions, the evidence does 
not objectively show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  Id.  There simply is no 
objective evidence that any of his service connected 
disabilities, acting alone, has resulted in frequent periods 
of hospitalization or in marked interference with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the claimant's statements to his VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's and 
his representative's statements addressing the severity of 
these disorders are not probative evidence as to the issues 
on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the 


preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims 
must be denied.


ORDER

Entitlement to an increased disability rating for right knee 
instability due to ACL deficiency is denied.

Entitlement to an increased disability rating for 
degenerative joint disease of the right knee is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


